                                   1

                                   2

                                   3                                    UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     JOSEPH CORRAL,                                       Case No. 19-cv-02229-KAW (PR)
                                   7                      Petitioner,
                                                                                              ORDER TO SHOW CAUSE
                                   8               v.

                                   9     MARION E. SPEARMAN,
                                  10                      Respondent.

                                  11

                                  12          Petitioner, a California prisoner, filed this petition for a writ of habeas corpus pursuant to
Northern District of California
 United States District Court




                                  13   28 U.S.C. § 2254 asserting the following claims: (1) instructional error; (2) insufficient evidence

                                  14   supported the verdicts; (3) trial court erred by admitting certain evidence; and (4) prosecutorial

                                  15   misconduct. Petitioner has consented to the jurisdiction of the undersigned United States

                                  16   Magistrate Judge over this action. Petitioner has paid the $5.00 filing fee.

                                  17          It does not appear from the face of the petition that it is without merit. Good cause

                                  18   appearing, the Court hereby issues the following orders:

                                  19          1.        The Clerk of the Court shall serve a copy of this Order and the petition and all

                                  20   attachments thereto upon Respondent and Respondent’s attorney, the Attorney General of the

                                  21   State of California. The Clerk also shall serve a copy of this Order on Petitioner at his current

                                  22   address.

                                  23          2.        No later than sixty days from the date of this Order, Respondent shall file with this

                                  24   Court and serve upon Petitioner an Answer conforming in all respects to Rule 5 of the Rules

                                  25   Governing Section 2254 Cases, showing cause why a writ of habeas corpus should not be issued.

                                  26   Respondent shall file with the Answer all portions of the state record that have been transcribed

                                  27   previously and are relevant to a determination of the issues presented by the petition. If Petitioner

                                  28   wishes to respond to the Answer, he shall do so by filing a Traverse with the Court and serving it
                                   1   on Respondent within thirty days of his receipt of the Answer. If he does not do so, the petition

                                   2   will be deemed submitted and ready for decision on the date the Traverse is due.

                                   3          3.      No later than sixty days from the date of this Order, Respondent may file with this

                                   4   Court and serve upon Petitioner a motion to dismiss on procedural grounds in lieu of an Answer,

                                   5   as set forth in the Advisory Committee Notes to Rule 4 of the Rules Governing Section 2254

                                   6   Cases. If Respondent files such a motion, Petitioner shall file with the Court and serve on

                                   7   Respondent an opposition or statement of non-opposition to the motion within thirty days of

                                   8   receipt of the motion, and Respondent shall file with the Court and serve on Petitioner a reply

                                   9   within fourteen days of receipt of an opposition.

                                  10          4.      It is Plaintiff’s responsibility to prosecute this case. Plaintiff must keep the Court

                                  11   informed of any change of address by filing a separate paper with the Clerk headed “Notice of

                                  12   Change of Address,” and must comply with the Court's orders in a timely fashion. He also must
Northern District of California
 United States District Court




                                  13   serve on Respondent’s counsel all communications with the Court by mailing a true copy of the

                                  14   document to Respondent’s counsel.

                                  15          5.      Extensions of time are not favored, though reasonable extensions will be granted.

                                  16   Any motion for an extension of time must be filed no later than three days prior to the deadline

                                  17   sought to be extended.

                                  18          6.      Respondent shall file his Consent or Declination to Magistrate Judge Jurisdiction

                                  19   on or before the date his answer is due.

                                  20          This form can be found at www.cand.uscourts.gov/civilforms.

                                  21

                                  22          IT IS SO ORDERED.

                                  23   Dated: July 17, 2019
                                                                                               __________________________________
                                  24                                                           KANDIS A. WESTMORE
                                  25                                                           United States Magistrate Judge

                                  26
                                  27

                                  28
                                                                                           2
